DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a height greater than at least co-planer” in line 8 which appears to be a typographical error and should be replaced with --a height greater than at least co-planar--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10383361. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:

Claim 1 of this application
Claim 1 of Pat. No. 10383361
1. (Original) A hookah comprising:
1. A hookah comprising:
a hookah bottle having a solid sidewall defining a bottle interior and a bottle neck;
a hookah bottle having a solid sidewall defining a bottle interior and a bottle neck;
a hookah stem releasably affixable to said hookah bottle,
a hookah stem releasably affixable to said hookah bottle,
said stem comprising: a primary stem, positioned above said bottle neck, adapted to hold a hookah burner and having:
said stem comprising: a primary stem, positioned above said bottle neck, adapted to hold a hookah burner and having:
a central, substantially-vertical dry smoke conduit bounded by a dry smoke inlet and a lower dry smoke outlet formed by a transverse stem wall;
a central, substantially-vertical dry smoke conduit bounded by a dry smoke inlet and a lower dry smoke outlet formed by a transverse stem wall;
and a wet smoke conduit bounded by a wet smoke inlet and a peripheral wet smoke outlet positioned at a height greater than at least co-planer to said bottle neck;
and a wet smoke conduit bounded by a wet smoke inlet and a peripheral wet smoke outlet 
above said bottle neck;
a down tube, affixed to said dry smoke outlet and further defining said dry smoke conduit, terminating in a lower dry smoke release aperture and forming a peripheral 

 positioned between said wet smoke intake and said dry smoke conduit, in direct gaseous communication with both said dry smoke conduit and said bottle interior,
a pressure-actuated check valve, exteriorly affixed to said down tube and co-planar to said bottle and in 
gaseous communication with said dry smoke conduit of said down tube,
with a wet smoke entry directly exposed to said bottle interior and adapted to selectively impede, during neutral and negative bottle pressure events, and allow, during positive bottle pressure events, gaseous communication from said wet smoke entry to said wet smoke intake;
with a wet smoke entry exposed 
to said bottle interior and adapted to selectively impede, during neutral and negative bottle pressure events, and allow, during positive bottle pressure events, gaseous communication from said wet smoke entry to said wet smoke intake;
and a hose fitting, affixed to said wet smoke outlet, for the releasable affixation of a hookah hose to said hookah stem.
and a hose fitting, affixed to said wet smoke outlet, for the releasable affixation of a hookah hose to said hookah stem.


Claim 1 of the instant application differs from claim 1 of Pat. No. 10383361 in that it states “greater than at least co-planer to said bottle neck” where Pat. No. 10383361 
gaseous communication with said dry smoke conduit of said down tube.” However, both limitations appear to describe the same configuration where the pressure-actuated check valve is attached to the down tube and allows for gaseous communication between the dry smoke conduit and the bottle interior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747